Case: 15-10892      Document: 00513455900         Page: 1    Date Filed: 04/07/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals

                                    No. 15-10892
                                                                                      Fifth Circuit

                                                                                    FILED
                                  Summary Calendar                               April 7, 2016
                                                                               Lyle W. Cayce
UNITED STATES OF AMERICA,                                                           Clerk


                                                 Plaintiff-Appellee

v.

TEVIN RASHAD WRIGHT,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 3:15-CR-116


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM: *
       Tevin Rashad Wright challenges the sufficiency of the factual basis for
his guilty plea to possession of a firearm by a convicted felon under 18 U.S.C.
§§ 922(g)(1) and 924(a)(2). He contends that the Supreme Court’s decision in
McFadden v. United States, 135 S. Ct. 2298 (2015), calls into question our
holding in United States v. Dancy, 861 F.2d 77, 81-82 (5th Cir. 1988), that the
offense does not require knowledge of a firearm’s interstate nexus. Because


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-10892    Document: 00513455900     Page: 2   Date Filed: 04/07/2016


                                 No. 15-10892

McFadden does not unequivocally direct this court to overrule Dancy, “we are
not at liberty to overrule our settled precedent.” United States v. Alcantar, 733
F.3d 143, 146 (5th Cir. 2013).
      The judgment of the district court is AFFIRMED. The Government’s
motion for summary affirmance is DENIED. See United States v. Holy Land
Found. for Relief, 445 F.3d 771, 781 (5th Cir. 2006). Its alternative motion for
an extension of time is DENIED as unnecessary.




                                       2